Exhibit 10.8

Description of Nonemployee Director Compensation Policy

(Amended as of November 15, 2005)

The following describes the Company’s Compensation Policy for Nonemployee
Directors (the “Policy”).

Pursuant to the Policy, all nonemployee Directors receive an annual fee of
$25,000. In addition, the Chairman of the Company’s Board of Directors (the
“Board”) receives an additional annual fee of $20,000, the Chairmen of the Audit
Committee and the Compensation Committee of the Board receive an additional
annual fee of $10,000 each, and the Chairman of the Nominating and Corporate
Governance Committee of the Board receives an additional annual fee of $5,000.
Thus, the Chairman of the Board and the Chairmen of the Audit Committee,
Compensation Committee, and Nominating and Corporate Governance Committee will
receive aggregate annual fees of $45,000, $35,000, $35,000 and $30,000,
respectively. Annual fees are payable quarterly in advance.

In addition, each nonemployee Director receives a $2,000 fee for each Board
meeting attended, and each member of a Board Committee receives an additional
$1,000 fee for each Committee meeting attended. A payment will be made only for
a meeting where minutes of that meeting are prepared. Nonemployee Directors also
receive reimbursement for their reasonable out-of-pocket costs of attending
Board and Committee meetings.

Nonemployee Directors receive an initial grant of 40,000 stock options upon
joining the Board (the “Initial Grant”). An additional grant of 40,000 stock
options is also made to any nonemployee Director who becomes Chairman of the
Board (the “Chairman Grant”). Each nonemployee Director receives an annual grant
of 20,000 stock options (the “Annual Grant”) on the annual option grant date for
officers and employees of the Company, except for the Chairman of the Board, who
receives an annual grant of 30,000 stock options. Beginning with the grants for
2006, which are expected to be made in early 2007, the annual grant for the
Chairman of the Board will be reduced to 25,000 stock options and the annual
grant for all other nonemployee Directors will be reduced to 15,000 stock
options.

The options granted to nonemployee Directors are nonqualified stock options, and
have an exercise price equal to the mean between the high and low sales prices
of the Company’s Common Stock as quoted on The Nasdaq Stock Market on the grant
date. Each Initial Grant and Chairman Grant generally vests on a monthly basis
over the 24 months immediately following the grant date, and each Annual Grant
generally vests on a monthly basis over the 12 months immediately following the
grant date. All vesting of the options will cease 90 days after the nonemployee
Director ceases to serve on the Board. Options become exercisable in full
immediately upon the occurrence of a change in control of the Company. A change
in control of the Company would occur on the happening of such events as the
beneficial ownership by a person or group of 30 percent or more of the
outstanding Common Stock of the Company, certain changes in Board membership
affecting a majority of positions, certain mergers or consolidations, a sale or
other transfer of all or substantially all the Company’s assets, or approval by
the stockholders of a plan of liquidation or dissolution of the Company, as well
as any change in control required to be reported by the proxy disclosure rules
of the Securities and Exchange Commission. Payment of the exercise price may be
made in cash or by delivery of previously acquired shares of Common Stock having
a fair market value equal to the aggregate exercise price.